NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-5110-15T3

IN THE MATTER OF A PETITION
FOR EXPUNGEMENT OF MARTIN V.
CARLUCCIO.
_____________________________

            Submitted June 26, 2017 – Decided July 13, 2017

            Before Judges Fisher and Fasciale.

            On appeal from Superior Court of New Jersey,
            Law Division, Bergen County.

            Martin V. Carluccio, appellant pro se.

            Gurbir S. Grewal, Bergen County Prosecutor,
            attorney   for   respondent   (Vered   Adoni,
            Assistant Prosecutor, of counsel and on the
            brief;   Michael    R.   Philips,   Assistant
            Prosecutor, on the brief).

PER CURIAM

       Martin V. Carluccio (Carluccio) appeals from an April 22,

2016    order   denying   his   petition    to   expunge   criminal    records

pursuant to the Expungement of Records Act, N.J.S.A. 2C:52-1 to -

32.1.    We affirm.

            On appeal, Carluccio raises the following contentions:
[POINT I]

THE APPLICABLE STATUTORY SCHEME DOES NOT
JUSTIFY THE DENIAL OF THE APPELLANT[']S
APPLICATION FOR EXPUNGEMENT OF HIS CRIMINAL
RECORD AND DOES IN FACT SUPPORT HIS MOTION.
THE STATE'S ARGUMENT RELIES ON OUTDATED LAWS
AND DECISIONS WHICH ARE CONTRADICTORY TO THE
CURRENT AMENDMENTS.

POINT I[I]

THE AMENDMENTS MADE TO [N.J.S.A.] 2C:52-6
CLEARLY DO NOT EXCLUDE APPELLANT'S PETITION.

POINT II[I]

THE AMENDMENTS MADE TO [N.J.S.A.] 2C:52-
6(5)(C) SUPPORT THE ARGUMENT PUT FORTH BY
APPELLANT   BY   SPECIFICALLY    NAMING  PTI
([N.J.S.A.] 2C:43-12) AND STATING PERSONS
WOULD ONLY BE BARRED FROM THIS RELIEF UNTIL
SIX MONTHS AFTER THE ORDER OF DISMISSAL.

POINT I[V]

THE PROVISIONS OF [N.J.S.A.] 2C:52-6(5)(b)
STATE THAT THE EXPUNGEMENT NEED NOT BE ORDERED
BY THE COURT AT THE TIME OF ADJUD[I]CATION.

POINT []V

IN DIVULGING THE EXISTENCE OF THE EXPUNGED
ARREST THE STATE POLICE VIOLATED [N.J.S.A.]
2C:52-17 AND [N.J.S.A.] 2C:52-15.

POINT V[I]

THE PROVISIONS OF [N.J.S.A.] 2C:52-27 SUPPORT
THE APPELLANT'S ARGUMENT THAT THE EXPUNGED PTI
WAS IMPROPERLY USED IN THE DENIAL OF HIS
PETITION.




                      2                          A-5110-15T3
           POINT VI[I]

           [N.J.S.A.] 2C:52-8 SPECIFIES STATEMENTS TO
           ACCOMPANY A PETITION FOR EXPUNGEMENT WHICH
           REFERENCE EXPUNGEMENTS OF PRIOR CONVICTIONS.
           [N.J.S.A.] 2C:52-8(c) MAKES NO [INFERENCE]
           THAT PRIOR DISMISSAL FROM A DIVERSIONARY
           PROGRAM WILL HAVE ADVERSE EFFECTS UPON AN
           EXPUNGEMENT APPLICATION.

     We conclude Carluccio's arguments are "without sufficient

merit to warrant discussion in a written opinion[.]"      R. 2:11-

3(e)(2).   We add the following brief remarks.

     We review a judge's interpretation of the expungement statute

de novo.   State v. Gandhi, 201 N.J. 161, 176 (2010).     "Assuming

no error of law, we defer to [the judge's] exercise of discretion

so long as it was not 'clearly unreasonable in the light of the

accompanying and surrounding circumstances[.]'"     In re LoBasso,

423 N.J. Super. 475, 496 (App. Div. 2012) (quoting Smith v. Smith,

17 N.J. Super. 128, 133 (App. Div. 1951), certif. denied, 9 N.J.
178 (1952)).    The judge correctly applied the law and did not

abuse his discretion in denying Carluccio's expungement petition.

     In 1993, the police arrested Carluccio and charged him with

weapons offenses.    The prosecutor dismissed the charges after

Carluccio successfully completed the Pretrial Intervention Program

(PTI).   In 2007, the court expunged Carluccio's record as to these

charges.



                                 3                          A-5110-15T3
      In 1996, the police arrested and charged Carluccio with

aggravated assault and possession of a weapon for an unlawful

purpose.    He pled guilty to aggravated assault, and received a

five-year probationary sentence.          Carluccio violated the terms of

his probation and, in March 2000, the court sentenced him to three

years in prison.

      In September 2010, Carluccio filed his petition to expunge

the records as to his aggravated assault conviction.              In April

2016, the judge conducted a hearing, denied the petition, and

entered the order under review.      In entering the order, the judge

relied on N.J.S.A. 2C:52-14(f).           In June 2016, the judge denied

Carluccio's motion for reconsideration.

      Pursuant to N.J.S.A. 2C:52-14(f), the court must deny an

expungement petition when "[t]he person seeking the relief of

expungement   of   a   conviction   for    a   disorderly   persons,     petty

disorderly persons, or criminal offense has prior to or subsequent

to said conviction been granted the dismissal of criminal charges

following completion of a supervisory treatment or other diversion

program."   Carluccio previously applied for admission into the PTI

program, participated in the program, and successfully completed

it.   Thus, the court correctly denied Carluccio's petition.

      Affirmed.



                                     4                                 A-5110-15T3